                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         PHILLIP PULLUM,
                                   4                                                        Case No. 18-cv-00517-YGR (PR)
                                                         Plaintiff,
                                   5                                                        ORDER TO FILE MOTION TO
                                                   v.                                       SUBSTITUTE DUE TO DEATH OF
                                   6                                                        PLAINTIFF; INSTRUCTIONS TO
                                         OFFICER RYAN TAJAGUE,1                             CLERK
                                   7
                                                         Defendant.
                                   8

                                   9          Plaintiff, who was formerly in custody at Santa Rita Jail (“SRJ”), filed a pro se civil rights

                                  10   complaint pursuant to 42 U.S.C. § 1983 presenting a variety of allegations that stemmed from an

                                  11   incident on October 19, 2017 at Valley Care Medical Center in Pleasanton, California. Dkt. 1 at 3.

                                  12          In an Order dated December 19, 2018, the Court found that Plaintiff had stated a
Northern District of California
 United States District Court




                                  13   cognizable Fourth Amendment claim for the use of excessive force against Defendants Ryan

                                  14   Tajague and Officer John Doe. See Dkt. 16 at 4-5. The Court also found that Plaintiff’s claims

                                  15   challenging/implicating the validity of his arrest could also proceed against Defendant Tajague.

                                  16   See id. The Court ordered service of the complaint on Defendant Tajague, and the Clerk mailed a

                                  17   Notice of Lawsuit and Request for Waiver of Service of Summons, two copies of the Waiver of

                                  18   Service of Summons, and a copy of the complaint to Defendant Tajague.

                                  19          To date, Defendant Tajague has not yet waived service of the summons by submitting the

                                  20   waiver form. Instead, the record shows that the attorney for Defendant Tajague and the City of

                                  21   Pleasanton, Sheila D. Crawford, Esq., has filed with the Court a suggestion of death of the litigant,

                                  22   stating that the Alameda County Sherriff’s Office has informed her that Plaintiff died on

                                  23   November 27, 2018. Dkt. 19 at 1; Crawford Decl. ¶¶ 2-3; Dkt. 19-1 at 4. Attorney Crawford has

                                  24   also submitted a declaration indicating that on March 27, 2019, she served Plaintiff’s mother,

                                  25   Linda Teasley-Pearson,2 with a copy of the Suggestion of Death upon the Record. Crawford Decl.

                                  26
                                  27
                                              1
                                                The Court has corrected the spelling of Defendant Tajague’s last name, which was
                                       originally misspelled as “Tujague” in prior orders. Compare Dkt. 19 at 1 with Dkt. 16 at 1-2.
                                  28          2
                                                  Ms. Teasley-Pearson has been identified by Attorney Crawford as Plaintiff’s mother after
                                   1   ¶ 7; Dkt. 19-1 at 6.

                                   2           Rule 25(a)(1) of the Federal Rules of Civil Procedure provides that Rule 25(a)(1) provides

                                   3   that:
                                                      If a party dies and the claim is not extinguished, the court may order
                                   4                  substitution of the proper party. A motion for substitution may be
                                                      made by any party or by the decedent’s successor or representative.
                                   5                  If the motion is not made within 90 days after service of a statement
                                                      noting the death, the action by or against the decedent must be
                                   6                  dismissed.
                                   7   Fed. R. Civ. P. 25(a)(1). Because it is not clear whether Plaintiff’s claims could survive his death

                                   8   if pursued by his successors or representatives, the Court will not dismiss this matter at this time.

                                   9   However, in the absence of a party to prosecute this case, it will be dismissed.

                                  10           As explained above, Defendant Tajague (through the aforementioned actions of Attorney

                                  11   Crawford) has triggered the running of the 90-day period because Defendant Tajague has served

                                  12   the notice of death upon Plaintiff’s mother, who is assumed to be his representative or successor.
Northern District of California
 United States District Court




                                  13   See Barlow v. Ground, 39 F.3d 231, 233 (9th Cir. 1994) (“[Rule 25] requires two affirmative steps

                                  14   in order to trigger the running of the 90-day period. First, a party must formally suggest the death

                                  15   of the party upon the record. Second, the suggesting party must serve other parties and nonparty

                                  16   successors or representatives of the deceased with a suggestion of death in the same manner as

                                  17   required for service of the motion to substitute.”). If no motion for substitution is filed within 90

                                  18   days of service of the statement of death, which was served on March 27, 2019, this matter will be

                                  19   dismissed by the Court on the ninety-first day, which is on June 26, 2019.

                                  20           Accordingly, the Court hereby orders Plaintiff’s mother, Ms. Teasley-Pearson, or another

                                  21   legal successor or representative to file, no later than June 25, 2019 (which is 90-days after March

                                  22   27, 2019), a motion to substitute in compliance with Rule 25 of the Federal Rules of Civil

                                  23   Procedure. The Court stresses that if no motion to substitute is filed in compliance with Rule

                                  24   25 of the Federal Rules of Civil Procedure, then this matter will be dismissed on June 26,

                                  25   2019 without further notice.

                                  26
                                  27
                                       that attorney “conducted a reasonable investigation as to a legal representative of [Plaintiff’s]
                                  28   estate or an appropriate successor upon which to serve notice of . . . Suggestion of Death Upon the
                                       Record Under the Federal Rules of Civil Procedure Rule 25(a)(1) . . . .” Crawford Decl. ¶¶ 4-7.
                                                                                        2
                                   1          The Clerk shall serve by mail a copy of this Order upon:

                                   2                                            Linda Teasley-Pearson
                                   3                                            4777 Grouse Run Drive
                                                                                      Apt. 107
                                   4                                             Stockton, CA 95207.

                                   5   The Clerk shall also record such service on the docket in this matter.

                                   6          IT IS SO ORDERED.

                                   7   Dated: May 15, 2019

                                   8                                                   ______________________________________
                                                                                       YVONNE GONZALEZ ROGERS
                                   9                                                   United States District Judge

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
